Citation Nr: 0708448	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  01-00 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly compensation on account of a 
permanent need for regular aid and attendance or housebound 
status.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from January 1980 to 
November 1986.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in July 1999 and September 1999 by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction over the appellant's 
claim was transferred to the RO in Jackson, Mississippi.  

On February 12, 2002, the appellant testified at a hearing 
before a Veterans Law Judge (VLJ) who is no longer employed 
by the Board.  By a letter dated January 
24, 2007, the Board notified the appellant of her right to 
another hearing before a VLJ and requested that she indicate 
whether or not she desired such a hearing.  The Board's 
letter to the appellant stated that, in the absence of a 
reply within 30 days, 
it would be assumed that she does not want another hearing 
and the Board would proceed to review the case.  No reply has 
been received from the appellant to the Board's January 2007 
letter, and so the Board will decide the appeal. 


FINDINGS OF FACT

1.  The appellant does not have a permanent need for regular 
aid and attendance, nor is she rendered housebound, as a 
result of her service-connected disabilities.  

2.  The appellant has a permanent need for regular aid and 
attendance and is rendered housebound because of her non-
service-connected blindness disability.  





CONCLUSION OF LAW

Entitlement to special monthly compensation on account of a 
permanent need for regular aid and attendance or housebound 
status is not warranted.  38 U.S.C.A. §§ 1114(l), (s), 5107 
(West 2002); 38 C.F.R. §§ 3.350, 3.352 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the appellant in May 2005 by the VA Appeals Management Center 
(AMC) in Washington, DC, satisfied the statutory and 
regulatory duty to notify provisions.  There is no indication 
in the record that additional evidence material to the issue 
decided herein which is not part of the appellant's claims 
file is available.  Therefore, the Board finds that VA has 
met the duties to notify and to assist required by law as to 
the claim decided herein.  

The adjudication of the appellant's claim on appeal was prior 
to the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  The 
VCAA notice provided to the appellant by VA was the kind of 
remedial notice which the United States Court of Appeals for 
Veterans Claims (Court) found in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), to be permissible under the applicable 
statute and regulations.  In view of the fact that the 
appellant and her representative have had ample opportunity 
during the more than seven years that her appeal has been 
pending to submit evidence and argument in support of her 
claim decided herein, the timing of the VCAA notice provided 
to the appellant was in no way prejudicial to her.    

Special monthly compensation (SMC) is payable under the 
provisions of 38 U.S.C.A. 1114(l) (West 2002) for: anatomical 
loss or loss of use of both feet or of one hand and one foot; 
blindness in both eyes with visual acuity of 5/200 or less; 
or being permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  

The following will be accorded consideration in determining 
the need for regular aid and attendance: the inability of 
claimant to dress or undress himself/herself, or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; the inability of claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; the inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.

SMC is payable under the provisions of 38 U.S.C.A. 1114(s) 
(West 2002) if the veteran has a service-connected disability 
rated as total and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent or more or (2) by reason of such veteran's service-
connected disability or disabilities 
is permanently housebound.  For the purposes of this 
subsection, the requirement of "permanently housebound" 
will be considered to have been met when the veteran is 
substantially confined to such veteran's house (ward or 
clinical areas, if institutionalized) or immediate premises 
due to a service-connected disability or disabilities which 
it is reasonably certain will remain throughout such 
veteran's lifetime.  38 C.F.R. § 3.350(i)(2) (2006).

In this case, the appellant's service-connected disabilities 
include: a disability manifested by low back pain, with 
bulging discs and radiculopathy, currently evaluated as 60 
percent disabling; headaches, currently evaluated as 50 
percent disabling; residuals of a hysterectomy, currently 
evaluated as 30 percent disabling; right greater trochanteric 
bursitis, currently evaluated as 10 percent disabling; left 
greater trochanteric bursitis, currently evaluated as 10 
percent disabling; Fitz-Hugh-Curtis syndrome with right 
quadrant pain, currently evaluated as 10 percent disabling; 
residuals of a right salpingo-oophorectomy, currently 
evaluated as 10 percent disabling; chondromalacia of the 
right knee, currently evaluated as 10 percent disabling; 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling; and a scar, residual of removal of a 
ganglion cyst from right wrist, currently evaluated as non-
compensably (zero percent) disabling.

The appellant's combined disability compensation rating is 90 
percent from 
May 1, 1995.

The appellant is in receipt of SMC under the provisions of 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of 
anatomical loss of a creative organ.

She is also in receipt of a total disability evaluation based 
on individual unemployability due to service-connected 
disabilities from September 23, 1994.

A VA physician who conducted a clinical examination of the 
appellant in June 1999 for the purpose of evaluating her 
ability to perform the activities of daily living without the 
assistance of another person reported his medical conclusion 
that by reason of legal blindness the appellant was not able 
to dress and undress herself, keep herself ordinarily clean 
and presentable, feed herself, attend to the wants of nature, 
or protect herself from the hazards incident to her daily 
environment without assistance.

A Board decision-remand in May 2005 denied the appellant's 
claim of entitlement to service connection for blindness.  
That Board decision is final on the issue of service 
connection for blindness.  See 38 U.S.C.A. § 7104(b) (West 
2002).

In August 2005, a VA nurse-practitioner reported that due to 
her loss of vision the appellant is housebound and not able 
to provide for her transportation outside her home without 
assistance.  

Competent medical evidence is required to show that an 
individual is unable by reason of physical and/or mental 
disorders/disabilities to perform the activities of daily 
living and to otherwise function in daily life without 
requiring care or assistance on a regular basis from another 
person, or is housebound by reason of physical and/or mental 
disorders/disabilities.  Competent medical evidence means 
evidence provided by a person qualified by education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2006).

There is no competent medical evidence of record that any of 
the veteran's service-connected disabilities, alone or in 
combination, has resulted in a permanent need for regular aid 
and attendance or has rendered her housebound.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and special monthly compensation 
is not warranted.
 

ORDER

Entitlement to special monthly compensation on account of a 
permanent need for regular aid and attendance or housebound 
status is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


